--------------------------------------------------------------------------------

Exhibit 10-x


TRUSTMARK CORPORATION
FORM OF
TIME-BASED RESTRICTED STOCK AGREEMENT



--------------------------------------------------------------------------------

Granted <<grant date>>

--------------------------------------------------------------------------------



This Time-Based Restricted Stock Agreement (“Agreement”) is entered into as of
<<grant date>> pursuant to the 2005 Stock and Incentive Compensation Plan (the
“Plan”) of Trustmark Corporation (the “Company”) and evidences the grant of
Restricted Stock (as defined in the Plan), and the terms, conditions and
restrictions pertaining thereto, to <<name>> (the “Associate”).


WHEREAS, the Company maintains the Plan under which the Committee (as defined in
the Plan) may, among other things, award shares of the Company’s common stock
(“Stock”) to such key associates of the Company and its Subsidiaries as the
Committee may determine, subject to terms, conditions and restrictions as it may
deem appropriate; and


WHEREAS, as a result of its participation in the CPP (as defined below), the
Company is subject to, among other things, the executive compensation
requirements of Section 111(b) of the EESA (as defined below), with respect to
the compensation of certain current and future employees of the Company; and


WHEREAS, the Committee previously approved an award of time-based restricted
stock to the Associate under the Plan on <<initial approval date>>, but before
such award was formally documented in writing and signed by the Company and the
Associate, the ARRA (as defined below) was enacted on February 17, 2009, raising
significant questions regarding the ability of the Company to grant restricted
stock to the Associate in compliance with the CPP Requirements (as defined
below), and therefore, the Committee determined it was in the Company’s best
interest to take a conservative approach and not grant the <<initial approval
date>> award until the CPP Requirements were further clarified; and


WHEREAS, effective June 15, 2009, the Treasury Department issued interim final
rules clarifying the CPP Requirements and based on these interim final rules the
Committee and the Company’s Board of Directors now deem it desirable and
appropriate to complete the restricted stock awards originally approved on
<<initial approval date>>, to the extent permissible under the CPP Requirements
and, where limited, to prorate the restricted stock awards between
“Performance-Based” awards and “Time-Based” awards, by granting to the Associate
TARP-compliant long-term restricted stock (as defined below) under the CPP
Requirements; and


WHEREAS, pursuant to the Plan, the Company, upon recommendation by the Committee
and approval by the Company’s Board of Directors, has granted to the Associate a
restricted stock award conditioned upon the execution by the Company and the
Associate of a Time-Based Restricted Stock Agreement setting forth all the terms
and conditions applicable to such award;


NOW THEREFORE, in consideration of the benefits which the Company expects to be
derived from the services rendered to it and its Subsidiaries by the Associate
and of the covenants contained herein, the parties hereby agree as follows:

 
1.            Award of Shares.  Under the terms of the Plan, the Company, upon
recommendation by the Committee and approval by the Company’s Board of Directors
on <<meeting date>>, awarded to the Associate a restricted stock award (the
“Award”) effective on <<grant date>> (“Award Date”), covering <<shares>> shares
of the Company’s Stock (the “Award Shares”) subject to the terms, conditions,
and restrictions set forth in this Agreement.


2.             TARP Terminology.  For purposes of this Agreement, the following
terms have the following meanings:


 
(a)
“Affected MHCE” means one of the Company’s top five most highly compensated
employees as provided in the CPP Requirements for purposes of the golden
parachute prohibition thereof.



 
(b)
“Aggregate TARP Financial Assistance” means all Company obligations arising from
financial assistance provided to the Company under the CPP pursuant to authority
granted under the EESA.



 
(c)
“ARRA” means the American Recovery and Reinvestment Act of 2009, as amended from
time to time.



 
(d)
“CPP” means the Troubled Asset Relief Program Capital Purchase Program created
by the Treasury Department pursuant to authority granted under the EESA.



 
(e)
“CPP Requirements” means the guidance and regulations issued by the Treasury
Department with respect to the CPP, as such guidance and regulations may be
amended from time to time.


 
1

--------------------------------------------------------------------------------

 

 
(f)
“EESA” means the Emergency Economic Stabilization Act of 2008, as amended from
time to time.



 
(g)
“SEO” means a senior executive officer as defined in the CPP Requirements.



 
(h)
“TARP-compliant long-term restricted stock” means restricted stock that complies
with the definition of “long-term restricted stock” for purposes of the
exception to the bonus prohibition in the CPP Requirements.



 
(i)
“TARP Period” has commenced on or before the Award Date and ends on the day all
Company obligations arising from financial assistance provided to the Company
under the CPP are satisfied as described in Section 111(b)(3)(D)(i) of the EESA,
excluding any period in which the Treasury Department only holds warrants to
purchase common stock as provided in Section 111(a)(5) of the EESA.



 
(j)
“Treasury Department” means the U.S. Department of the Treasury.



3.             Vesting in the Award Shares.


 
(a)
Subject to earlier vesting or forfeiture as provided below, the Associate’s
interest in the Award Shares shall become non-forfeitable (“Vested” or
“Vesting”) on <<vesting schedule>>, provided the Associate remains in employment
with the Company or its Subsidiaries through such date (the “Vesting Date,” and
the period from the Award Date through the Vesting Date being the “Vesting
Period” with respect to the Award Shares).



 
(b)
Subject to earlier forfeiture as provided below, in the event a Vesting
Acceleration Event occurs while the Associate is an employee of the Company or
one of its Subsidiaries and prior to the last day of the Vesting Period, then
Vesting in the Award Shares shall be provided for a time-weighted portion of the
Award Shares (determined by multiplying the number of Award Shares by a fraction
(not to exceed one), the numerator of which is the number of complete calendar
months from <<beginning of period>> (counting the month of <<month, year>> as a
complete calendar month) to and including the Vesting Acceleration Event, and
the denominator of which is the number of whole and partial calendar months from
<<beginning of period>> through the end of the Vesting Period).  In such event,
the time-weighted portion of the Award Shares, as so determined, shall
automatically be Vested on the date of such Vesting Acceleration Event.  In such
event, the balance of the Award Shares which are not Vested shall be forfeited.



 
(c)
The following terms have the following meanings for purposes hereof:



 
(i)
“Cause” means that the Associate (A) has committed an act of personal
dishonesty, embezzlement or fraud, (B) has misused alcohol or drugs, (C) has
failed to pay any obligation owed to the Company or any affiliate, (D) has
breached a fiduciary duty or deliberately disregarded any rule of the Company or
any affiliate, (E) has committed an act of willful misconduct, or the
intentional failure to perform stated duties, (F) has willfully violated any
law, rule or regulation (other than misdemeanors, traffic violations or similar
offenses) or any final cease-and-desist order, (G) has disclosed without
authorization any confidential information of the Company or any affiliate,
(H) has engaged in any conduct constituting unfair competition, or (I) has
induced any customer of the Company or any affiliate to breach a contract with
the Company or any affiliate.



 
(ii)
“Vesting Acceleration Event” means:



 
(A)
the Associate’s death or termination of employment due to becoming disabled (as
defined for purposes of Section 22(e)(3) of the Internal Revenue Code, whether
or not the Associate has an Employment Agreement);



 
(B)
the Associate’s termination of employment on or after <<grant date + 2 years>>
due to becoming disabled (as defined in his or her Employment Agreement, if the
Associate has an Employment Agreement and his or her termination is not due to
becoming disabled as defined for purposes of Section 22(e)(3) of the Internal
Revenue Code) if on the date of termination either (i) the TARP Period has ended
or (ii) the Associate is not an SEO or an Affected MHCE;



 
(C)
the Associate’s retirement on or after <<grant date + 2 years>>, with the
consent of the Committee or its delegate, at or after age sixty-five (65) where
there is no Cause (as defined above) for the Company to terminate the
Associate’s employment, if on the date of retirement either (i) the TARP Period
has ended or (ii) the Associate is not an SEO or an Affected MHCE;


 
2

--------------------------------------------------------------------------------

 

 
(D)
the termination of the Associate’s employment with the Company and its
Subsidiaries by the Company on or after <<grant date + 2 years>> other than for
Cause (as defined herein), if on the date of termination either (i) the TARP
Period has ended or (ii) the Associate is not an SEO or an Affected MHCE;



 
(E)
the termination of the Associate’s employment with the Company and its
Subsidiaries prior to <<grant date + 2 years>> due to of a Change in Control (as
defined in the Plan) which with respect to the Associate is a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of its assets (as defined in Section 409A of the Internal
Revenue Code), if the Change in Control is also a change in control event (as
defined in 26 CFR 1.280G-1, Q&A-27 through Q&A-29 or as defined in 26 CFR
1.409A-3(i)(5)(i)) and on the date of termination either (i) the TARP Period has
ended or (ii) the Associate is not an SEO or an Affected MHCE;



 
(F)
the occurrence on or after <<grant date + 2 years>> of a Change in Control (as
defined in the Plan) which with respect to the Associate is a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of its assets (as defined in Section 409A of the Internal
Revenue Code), if the Associate has remained employed with the Company or a
Subsidiary through the date the Change in Control occurs, and on the date such
Change in Control occurs either (i) the TARP Period has ended or (ii) the
Associate is not an SEO or an Affected MHCE; or



 
(G)
if the Associate has an Employment Agreement, the Associate’s termination of
employment with the Company and its Subsidiaries at his or her own initiative on
or after <<grant date + 2 years>> for “Good Reason” (as defined in his or her
Employment Agreement, but only if defined therein) if on the date of termination
either (i) the TARP Period has ended or (ii) the Associate is not an SEO or an
Affected MHCE.



 
For purposes of determining a Vesting Acceleration Event, an “Employment
Agreement” means a written individual employment agreement, or if there is no
employment agreement, then a written individual change in control agreement, as
in effect on the Award Date between the Associate and the Company or one of its
Subsidiaries.  If an Associate does not have such a written individual
employment agreement or change in control agreement, the Associate is considered
not to have an Employment Agreement for purposes hereof.



4.
Transferability of Award Shares.



 
(a)
If the Vesting of any Award Shares occurs before the end of the TARP Period,
such Vested Award Shares shall not become freely transferable until the first
day after the TARP Period ends, subject however, to the following accelerated
transferability (determined on a cumulative basis for Vested Award Shares):



 
(i)
25% of the Award Shares (rounded down to the next whole share if a fractional
share would otherwise become transferable) may become freely transferable at the
time of the Company’s repayment of 25% of the Aggregate TARP Financial
Assistance,



 
(ii)
An additional 25% of the Award Shares (rounded down to the next whole share if a
fractional share would otherwise become transferable) may become freely
transferable (for an aggregate total of 50% of the Award Shares) at the time of
the Company’s repayment of 50% of the Aggregate TARP Financial Assistance,



 
(iii)
An additional 25% of the Award Shares (rounded down to the next whole share if a
fractional share would otherwise become transferable) may become freely
transferable (for an aggregate total of 75% of the Award Shares) at the time of
the Company’s repayment of 75% of the Aggregate TARP Financial Assistance, and



 
(iv)
The remainder of the Award Shares may become freely transferable at the time of
the Company’s repayment of 100% of the Aggregate TARP Financial Assistance.



 
Notwithstanding the foregoing, where the Associate does not make an election
with respect to the Award Shares under Section 83(b) of the Internal Revenue
Code, at any time beginning with the date upon which the Award Shares become
substantially vested (as defined in 26 CFR 1.83-3(b)) and ending on December 31
of the calendar year including that date, a portion of the Vested Award Shares
(rounded down to the next whole share if a fractional share would otherwise
become transferable) shall be made freely transferable as may reasonably be
required to pay the federal, state, local, or foreign taxes that are anticipated
to apply to the income recognized due to such Vesting, and the number of such
Vested Award Shares made freely transferable for this purpose shall not count
toward the percentages in the schedule ((i) through (iv)) above.


 
3

--------------------------------------------------------------------------------

 

 
(b)
If the Vesting of any Award Shares occurs after the end of the TARP Period, such
Vested Award Shares shall also become freely transferable at the same time as
Vesting occurs.



 
(c)
Except as contemplated in Paragraph 4(a) and/or (b), the Award Shares, and the
rights and privileges conferred hereby, shall not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated in any way, otherwise than by
will or by the laws of descent and distribution, and shall not be subject to
execution, attachment or similar process, prior to the later of their Vesting or
the end of the TARP Period (the period from the Award Date through such latter
date being the “Non-Transferability Period”).



5.             Stock Certificates.


 
(a)
The Company shall issue the Award Shares either: (i) in certificate form as
provided in Paragraph 5(b) below; or (ii) in book entry form, registered in the
name of the Associate with notations regarding the applicable restrictions on
transfer imposed under this Agreement.



 
(b)
Any certificates representing the Award Shares shall be held by the Company
until such time as the Non-Transferability Period with respect to the Award
Shares lapses, or the Award Shares are forfeited hereunder.  Any Award Shares
issued in book entry form shall be subject to the following legend, and any
certificates representing the Award Shares shall bear the following legend,
during the Non-Transferability Period:



The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Trustmark Corporation 2005
Stock and Incentive Compensation Plan, in the rules and administrative
procedures adopted pursuant to such Plan, and in a Time-Based Restricted Stock
Agreement dated <<grant date>>.  A copy of the Plan, such rules and procedures,
and such Time-Based Restricted Stock Agreement may be obtained from the
Secretary of Trustmark Corporation.


 
(c)
Promptly after the Non-Transferability Period lapses with respect to any of the
Award Shares, the Company shall, as applicable, either remove the notations on
any of the Award Shares issued in book entry form as to which the
Non-Transferability Period has lapsed or deliver to the Associate a certificate
or certificates evidencing the number of Award Shares as to which the
Non-Transferability Period has lapsed.



 
(d)
The Committee may require, concurrently with the execution and delivery of this
Agreement, the Associate to deliver to the Company an executed stock power, in
blank, with respect to the Award Shares.  The Associate, by acceptance of the
Award, shall be deemed to appoint, and does so appoint by execution of this
Agreement, the Company and each of its authorized representatives as the
Associate’s attorney(s) in fact to effect any transfer of forfeited shares (or
shares otherwise reacquired or withheld by the Company hereunder), or any
adjustment to the number of Award Shares pursuant to Paragraph 14 or 15 below,
to the Company as may be required pursuant to the Plan or this Agreement and to
execute such documents as the Company or such representatives deem necessary or
advisable in connection with any such transfer.



6.             Voting Rights.  During the Non-Transferability Period, the
Associate may exercise full voting rights with respect to the Award Shares.


7.             Dividends and Other Distributions.  During the
Non-Transferability Period, subject to Paragraphs 14 and 15, all dividends and
other distributions paid with respect to the Award Shares (whether in cash,
property or shares of the Company’s Stock) shall be registered in the name of
the Associate and held by the Company until payable or forfeited pursuant
hereto.  Such dividends and other distributions shall be subject to the same
Vesting rules and restrictions on transferability as the Award Shares with
respect to which they were paid and shall, to the extent Vested, be paid when
and to the extent the Non-Transferability Period has lapsed with respect to the
underlying Award Shares.


8.            Forfeiture on Termination of Employment.  Except in connection
with a Vesting Acceleration Event defined in Paragraph 3(c)(ii)(A) or
3(c)(ii)(E), if the Associate’s employment with the Company and its Subsidiaries
ceases prior to <<grant date + 2 years>>, all of the Award Shares shall be
forfeited to the Company.  If the Associate’s employment with the Company and
its Subsidiaries ceases on or after <<grant date + 2 years>>, any Award Shares
that are not considered Vested by or at the cessation of Associate’s employment
with the Company and its Subsidiaries shall be forfeited to the Company.  For
purposes of this Agreement, transfer of employment among the Company and its
Subsidiaries shall not be considered a termination or cessation of employment.

 
4

--------------------------------------------------------------------------------

 

9.            Withholding Taxes.  The Company, or any of its Subsidiaries, shall
have the right to retain and withhold the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to the
Award Shares.  The Committee may require the Associate or any successor in
interest to pay or reimburse the Company, or any of its Subsidiaries, for any
such taxes required to be withheld by the Company, or any of its Subsidiaries,
and to withhold any distribution in whole or in part until the Company, or any
of its Subsidiaries, is so paid or reimbursed.  In lieu thereof, the Company, or
any of its Subsidiaries, shall have the right to withhold from any other cash
amounts due to or to become due from the Company, or any of its Subsidiaries, to
or with respect to the Associate an amount equal to such taxes required to be
withheld by the Company, or any of its Subsidiaries, to pay or reimburse the
Company, or any of its Subsidiaries, for any such taxes or to retain and
withhold a number of shares of the Company’s Stock having a market value not
less than the amount of such taxes and cancel any such shares so withheld in
order to pay or reimburse the Company, or any of its Subsidiaries, for any such
taxes.  The Associate or any successor in interest is authorized to deliver
shares of the Company’s Stock in satisfaction of minimum statutorily required
tax withholding obligations (whether or not such shares have been held for more
than six months and including shares acquired pursuant to this Award if the
Non-Transferability Period with respect to such shares has lapsed).


10.           Administration of Plan.  The Plan is administered by the Committee
appointed by the Company’s Board of Directors.  The Committee has the authority
to construe and interpret the Plan, to make rules of general application
relating to the Plan, to amend outstanding awards pursuant to the Plan, and to
require of any person receiving an award, at the time of such receipt, at
Vesting and/or at the time of transferability, the execution of any paper or the
making of any representation or the giving of any commitment that the Committee
shall, in its discretion, deem necessary or advisable by reason of the
securities laws of the United States or any State, or the execution of any paper
or the payment of any sum of money in respect of taxes or the undertaking to pay
or have paid any such sum that the Committee shall in its discretion, deem
necessary by reason of the Internal Revenue Code or any rule or regulation
thereunder, or by reason of the tax laws of any State.


11.           Plan and Prospectus.  This Award is granted pursuant to the Plan
and is subject to the terms thereof (including all applicable vesting,
forfeiture, settlement and other provisions).  A copy of the Plan, as well as a
prospectus for the Plan, has been provided to the Associate, and the Associate
acknowledges receipt thereof.


12.           Notices.  Any notice to the Company required under or relating to
this Agreement shall be in writing and addressed to:


Trustmark Corporation
 
Mailing Address
248 E. Capitol Street
 
P.O. Box 291
Jackson, MS  39201
 
Jackson, MS  39205
     
Attention:  Secretary
   



Any notice to the Associate required under or relating to this Agreement shall
be in writing and addressed to the Associate at his or her address as it appears
on the records of the Company.


13.           Construction and Capitalized Terms.  This Agreement shall be
administered, interpreted and construed in accordance with the applicable
provisions of the Plan.  Capitalized terms in this Agreement have the meaning
assigned to them in the Plan, unless this Agreement provides, or the context
requires, otherwise.


14.           Compliance with Section 409A of the Internal Revenue Code.


 
(a)
It is intended that any right or benefit which is provided pursuant to or in
connection with this Award which is considered to be nonqualified deferred
compensation subject to Section 409A (“Section 409A”) of the Internal Revenue
Code (a “409A benefit”) shall be provided and paid in a manner, and at such time
(i.e., at the applicable event described herein if a Section 409A payment event
or otherwise at the first Section 409A payment event thereafter consisting of a
fixed time (here, the Vesting Date), a Section 409A disability, a Section 409A
separation from service (as described below), or a Section 409A change with
respect to the Associate in the ownership or effective control of the Company or
in the ownership of a substantial portion of its assets of the Company and
including, in the discretion of the Committee or its delegate, any applicable
Section 409A de minimis limited cashout payment rule permitted under Treasury
Reg. Section 1.409A-3(j)(4)(v)) and in such form, as complies with the
applicable requirements of Section 409A to avoid the unfavorable tax
consequences provided therein for non-compliance.  Consequently, this Agreement
is intended to be administered, interpreted and construed in accordance with the
applicable requirements of Section 409A.  Notwithstanding the foregoing, the
Associate and his or her successor in interest shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
the Associate or his or her successor in interest in connection with this
Agreement (including any taxes and penalties under Section 409A); and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold the Associate or his or her successor in interest harmless from
any or all of such taxes or penalties.


 
5

--------------------------------------------------------------------------------

 

 
(b)
Except as permitted under Section 409A, any 409A benefit payable to the
Associate or for his or her benefit with respect to the Award may not be reduced
by, or offset against, any amount owing by the Associate to the Company or any
of its affiliates.



 
(c)
To the extent that entitlement to payment of any 409A benefit occurs due to
termination or cessation of employment, termination or cessation of employment
shall be read to mean “separation from service” (within the meaning of Section
409A and as applicable to the Company and its affiliates).  Where entitlement to
payment occurs by reason of such termination or cessation of employment and the
Associate is a “specified employee” (within the meaning of Section 409A, as
applicable to the Company and its affiliates and using the identification
methodology selected by the Company from time to time in accordance with Section
409A) on the date of his or her “separation from service”, then payment of such
409A benefit shall be delayed (without interest) until the first business day
after the end of the six month delay period required under Section 409A or, if
earlier, after the Associate’s death.  In determining separation from service,
separation from service is determined based on the “Separation from Service”
definition in the Trustmark Corporation Deferred Compensation Plan (as in effect
on <<date>>), which provides, in part, that in determining separation from
service as an employee, separation from service occurs when it is reasonably
anticipated that no further services would be performed after that date or that
the level of services the Associate would perform after that date (whether as an
employee or independent contractor) would permanently decrease to less than 50%
of the average level of bona fide services performed over the immediately
preceding <<months>> month period.



15.
CPP Limitations.



 
(a)
The Company has participated in the CPP, and the Company is required to comply
with the requirements of Section 111(b) of the EESA, in accordance with the CPP
Requirements.



 
(b)
Notwithstanding any other provision of this Agreement to the contrary, the
Associate acknowledges and understands that this Agreement shall be
administered, interpreted and construed and, if and where applicable, benefits
provided hereunder, including where applicable vesting and/or transferability,
shall be limited, deferred, forfeited and/or subject to repayment to the Company
in accordance with the CPP Requirements and Section 111(b) of the EESA, as
amended from time to time, to the extent legally applicable with respect to the
Associate, as determined by the Committee in its discretion, including without
limitation the clawback, the bonus prohibition and the golden parachute
prohibitions thereof.



 
(c)
This Award is intended to provide a grant of TARP-compliant long-term restricted
stock and shall be administered and interpreted in accordance with that intent
and purpose.



 
(d)
Without any further action, this Agreement shall be automatically adjusted if
necessary to reduce the number of Award Shares to the maximum number permitted
for this Award, together with other awards granted to the Associate in calendar
year <<year of grant>> that are taken into account in determining compliance
with the TARP-compliant long-term restricted stock exception to the bonus
prohibition in the CPP Requirements (i.e., if the aggregate of such awards has a
value in excess of the 1/3rd of annual compensation limit for TARP-compliant
long-term restricted stock), to constitute TARP-compliant long-term restricted
stock; and in such event the number of Award Shares which are reduced shall be
immediately forfeited and excluded from the definition of Award Shares, ab
initio, for all purposes of this Agreement.  If the Associate receives or has
received in calendar year <<year of grant>> other awards of restricted stock
and/or restricted stock units also intending to constitute TARP-compliant
long-term restricted stock, the reduction in Award Shares required by this
Paragraph shall be applied as follows: (i) any later grant of restricted stock
or restricted stock units to the Associate in calendar year <<year of grant>>
shall be reduced before any earlier award granted to the Associate in calendar
year <<year of grant>>; and (ii) if multiple awards of restricted stock and/or
restricted stock units that must be taken into account in determining compliance
with the TARP-compliant long-term restricted stock exception are granted to the
Associate on the same day, (A) where such awards are “Time-Based” (i.e., those
vesting solely on the basis of time) awards and “Performance-Based” awards
(i.e., those vesting, in whole or in part, on the basis of performance metrics),
the number of Award Shares shall be reduced pro rata in each award, (B) where
“Performance-Based” awards contain both Award Shares and Excess Shares in one
award agreement (as this Agreement does), the maximum number of Excess Shares
shall automatically be reduced by the same number as the reduction in the Award
Shares before application of any of the Vesting or Excess Share issuance
provisions of this Agreement (i.e., if there is a one share reduction in Award
Shares, there will also be a one share reduction in the maximum number of Excess
Shares that could be issued), and (C) lastly all other awards shall be reduced
on a pro rata basis.


 
6

--------------------------------------------------------------------------------

 

 
(e)
The Committee shall have the right unilaterally to amend this Agreement to
effect or document any changes or additions which in its view are necessary or
appropriate to comply with the CPP Requirements and Section 111 of the EESA, as
amended from time to time, including any changes or additions which in its view
are necessary or appropriate to ensure that this Award constitutes
TARP-compliant long-term restricted stock for purposes of the CPP Requirements.





To evidence their agreement to the terms, conditions and restrictions hereof,
the Company and the Associate have signed this Agreement as of the date first
above written.



 
COMPANY:
       
TRUSTMARK CORPORATION
       
By:
   
Its:
         
ASSOCIATE:
       
By:
 
    <<name>>

 
 
7

--------------------------------------------------------------------------------